DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 10/25/2021, is acknowledged.  Amendments to the specification have been entered.
Claims 1-15 are pending in this action.  Claims 2-4, 6, 9, 13-14 have been amended.  Claims 1-15 are currently under consideration.
Any rejection not reiterated in this action is withdrawn.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/IB2018/056629, filed August 30, 2018, which claims benefit of foreign priority to EP17188800.1, filed August 31, 2017. 

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claims 1-4 and 10-14 are objected to because of the following informalities:  Claims 1-4, 10-14 include the references to the Figs. 2 and 3 (shown in parentheses) that should be removed.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience."  Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).  MPEP § 2173.05(s).  In the present case, the absence of such reference characters does not affect the scope of a claim.  MPEP 608.01(m).  

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khinast et al. GB 2540400A (cited in IDS; hereinafter referred to as Khinast). 
Khinast teaches a method for preparing particulate comprising active pharmaceutical agent (API, e.g., ibuprofen; Page 6, Lns. 8-10, Page 16, Lns. 1-16), wherein said particulate can be further used to make tablets (Claims 1-2, 6-7, 9-10; Abstract; Page 4, Lns 7-9 as applied to claims 1, 12, 15).  
extrusion liquid, e.g., a suspension comprising a carrier solution and solid API powder particles dispersed therein (Page 2, Lns. 26-27;  Pge 5, Lns. 11-21; Page 14, Lns. 25-29),  (ii)  feeding the extrusion liquid to the screw extruder device that can be double/twin screw extruder (Page 3, Lns. 4-6);  (iii)  mixing the extrusion liquid with the extrusion material (e.g., powder material) within a mixing section of the screw extruder device (Page 2, Lns. 28-30); and  (iv)  heating the mixture to evaporate extrusion liquid, e.g., at a temperature of 75-85 oC and pressing the extrudate through an extruder nozzle for providing pharmaceutical extrudate comprising API and having desired cross section (Page 8, Ln. 20- Page 9, Ln. 3, Page 15, Lns. 1-5 as applied to claims 1, 3, 13, 14).  
Khinast teaches that the API can be suspended in an anti-solvent/carrier solution (i.e., API has a poor solubility), e.g., in aqueous media that can be further removed in the process (Page 7, Lns. 26-Page 8, Ln. 12; Page 14, Lns. 20-24), or the carrier solution may include water (Page 6, Ln. 30-Page 7, Ln.2; as applied to claims 5, 6).  
Khinast teaches the use of extrusion material such as lactose, microcrystalline cellulose, polyvinylpyrrolidone, calcium phosphate or mixture thereof (Page 4, Ln. 21-Page 5, Lns. 9 as applied to claims 7-9).  
Khinast teaches that the extruder liquid is dosed by the injection device (elements 112 in Fig. 1; Page 14, Lns. 12-29 as applied to claims 10).
Khinast teaches the use of production system (see Fig. 1) comprising single screw or double/twin screw extruder for conveying the extrusion material by an extruder screw (having a first pitch) from feeding section to an output section (element 102; Page 9, Ln. 19 – Page 10, Ln. 3, Page 11, Ln. 26 – Page 12, Ln. 16 as applied to claims 2, 4, 11)

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2001/89679A2 (cited in IDS) – teaches continuous production of pharmaceutical/ibuprofen granulates (that can be compressed into tablets) by using a twin screw extruders. 
EP 2368543A1 (cited in IDS) – teaches a method of preparing granulated pharmaceutical compositions by wet granulation, by using water, methanol, ethanol as a granulating liquid, and excipient/binder/diluent/lubricant selected from polyvinylpyrrolidone/povidone, microcrystalline cellulose, lactose, cellulose, magnesium stearate, etc.  
US 2017/0319486 - teaches preparing granulated pharmaceutical/ibuprofen compositions by twin-screw dry granulation, and also teaches the use cellulose, magnesium stearate, sodium stearyl fumarate, lactose, microcrystalline cellulose, glyceryl behenate, polyvinylpyrrolidone etc. as an excipient/carrier.  
Seem et al. (cited in IDS) – teaches twin screw granulation techniques, control of the granulator geometry, mechanism of granulation, process parameters for providing desired quality of the product.

Response to Arguments
Applicant's arguments, filed on 10/25/2021, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that references to Figs. 2 and 3 are provided for convenience, it is noted that said references recited in claims identify a granulator as “a block” (Fig. 2), and further identify the specific parts of the apparatus (Fig. 3, elements 34, 38, 40, 42, 44, 48) that must be used in the claimed method for preparing granules.  Said approach raises the question what is claimed – a method of making granules, OR a method of using a specific apparatus.  To this point, it is noted, that a “single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph” (MPEP §2173.05(p)), because it is unclear whether infringement occurs when one creates a system/device/apparatus that allows the user to use the input means, or whether infringement occurs when the user actually uses the input means.  Such claims are not sufficiently precise to provide competitors with an accurate determination of the ‘metes and bounds’ of protection involved and are ambiguous.  MPEP 2173.  Applicant is advised to remove the references to figures and disclose in clear, concise, and exact terms the method steps for preparing granules comprising active pharmaceutical ingredients.
In response to applicant’s argument that cited prior art does not teach the use of granulator, it is noted that the cited prior art teaches the approach, wherein APIs with a poor solubility can be simply suspended in aqueous media (the carrier solution) and easily feed into the extrusion material within an extruder device or a continuous wet granulation in a twin-screw extruder device (Page 8, Lns. 9-12; Page 14, Lns. 20-24).  Cited prior art also teaches that the extrusion material may be a powdery material (Page 2, Ln. 19 – Page 3, Ln.2), or may be fed as granulate (Page 12, Lns. 20-22).  Therefore, it is the examiner’s positions that the cited prior art teaches a method for preparing granules and comprising: (i) preparing a slurry containing solid API powder particles dispersed in a liquid, (ii) feeding the slurry to a granulator designed in form of continuous granulator having a twin screw extruder, (iii) mixing the slurry with a dry base powder within the granulator in order to produce a slurry/base powder mixture, and (iv) drying the slurry/base powder mixture produced within the granulator in order to obtain granules containing the solid API particles and the base powder.  
Applicant is advised to clarify the claim construction (i.e., method and apparatus) and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the reference cited to place the application in condition for allowance.  

Conclusion
No claim is allowed at this time. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615